Citation Nr: 1044446	
Decision Date: 11/29/10    Archive Date: 12/03/10

DOCKET NO.  03-32 124A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Millikan, Counsel


INTRODUCTION

The Veteran served on active military duty from August 1977 to 
September 1981.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from an April 2003 rating decision by 
the Houston, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In February 2010, the Veteran testified at a personal hearing 
conducted before the undersigned Acting Veterans Law Judge at the 
RO.  A copy of the transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claims so that he is afforded every possible 
consideration.  Remand is required to attempt to obtain the 
Veteran's service treatment records (STRs) and service personnel 
records (SPRs) from his reserve service, to obtain recent VA 
medical treatment records, and to obtain a VA audiological 
examination.  

Under the Veterans Claims Assistance Act of 2000, VA has a duty 
to assist claimants to obtain evidence needed to substantiate a 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2010).  This includes obtaining records in the custody of a 
Federal department or agency, VA medical records, and ensuring 
that any VA examination provided is adequate.  38 C.F.R. § 
3.159(c)(2), (c)(4); Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007) (noting that if VA provides the veteran with an 
examination in a service connection claim, the examination be 
adequate); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) 
(noting that the duty to assist includes a thorough and 
contemporaneous medical examination).

First, VA's duty to assist requires that VA make as many requests 
as are necessary to obtain relevant service medical records and 
may end its efforts only if VA concludes that the records do not 
exist or that further efforts to obtain the records would be 
futile.  38 C.F.R. § 3.159(c)(2).  Although the Veteran's STRs 
from his active duty period are of record, the Veteran asserts 
that he served in the Navy Reserve from 1981 to February 2000, 
and was activated to active duty and deployed to the Persian Gulf 
War.  Scattered STRs and SPRs in the claims file corroborate 
Naval Reserve service after 1981 and show active duty for 
training (ACDUTRA) in 1986 and 1987.  Not all of the Veteran's 
STRs and SPRs from Reserve service, however, are of record and 
the RO has not yet attempted to obtain them.  Accordingly, remand 
is required to attempt to obtain these records.  

Second, where VA medical treatment records are material to the 
issue on appeal and are not included within the claims file, a 
remand is necessary to acquire such VA records, because VA is 
deemed to have constructive knowledge of certain documents which 
are generated by VA agents or employees.  Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  In a February 2010 statement, the 
Veteran reported that he had received audiological treatment 
recently at the Houston VA medical center.  The most recent VA 
medical records in the claims file, however, are dated in 2008.  
Accordingly, remand is required to obtain more recent VA medical 
records.

Third, although the Veteran was provided with a VA examination in 
August 2008, a new examination is necessary due to the addition 
of relevant medical evidence to the claims file and to obtain an 
adequate etiological opinion.  Barr, 21 Vet. App. at 311; Green, 
1 Vet. App. at 124.  Here, the August 2008 VA examiner opined 
that because the Veteran had normal hearing for VA purposes in 
1986, 2003, and in the current examination, no hearing loss could 
be due to service.  The examiner did not, however, address a July 
1986 STR that indicated left ear hearing loss for VA purposes or 
a February 1987 STR that indicated bilateral hearing loss for VA 
purposes.  38 C.F.R. § 3.385 (2010).  Accordingly, a new 
examination must be provided while on remand.


Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's SPRs that confirm 
his period of Naval Reserve service, from 
1986 to 2000, to include any periods of 
ACDUTRA, INACDUTRA, and any activation to 
active duty and/or deployment to the Persian 
Gulf War.  Obtain STRs from the Veteran's 
Naval Reserve service from 1986 until 2000.  
Contact the National Personnel Records Center 
or any other appropriate government records 
repository.  Document for the claims file all 
repositories contacted.  If any requested 
records are not available, or the search for 
any such records otherwise yields negative 
results, that fact must clearly be documented 
in the claims file.  Additionally, a formal 
finding of unavailability must be made.

2.  Contact the Houston VA Medical Center and 
obtain and associate with the claims file all 
outstanding treatment records.  If any 
requested records are not available, or the 
search for any such records yields negative 
results, that fact must clearly be documented 
in the claims file.

3.  After any additional records are obtained 
and associated with the claims file, provide 
the Veteran with an audiological examination 
to determine the nature and etiology of any 
bilateral hearing loss.  All pertinent 
symptomatology and findings must be reported 
in detail.  The Veteran's entire claims file 
and this remand must be made available and 
reviewed by an appropriate VA examiner.  All 
testing, to include an audiogram, must be 
performed.  The examiner is reminded that VA 
law and regulation does not preclude service 
connection for post-service hearing loss 
where hearing was within normal limits at the 
time of separation from service.  It is 
requested that the examiner record a detailed 
history of in-service and post-service noise 
exposure.  After a review of the examination 
findings and the entire evidence of record, 
the examiner must render an opinion as to 
whether any current hearing loss is related 
to the Veteran's period of active military 
service, to include any periods of ACDUTRA, 
or to any incident therein, to include as due 
to noise exposure.  The examiner must 
specifically address the question of whether 
any degree of hearing loss began as a result 
of any in-service noise exposure.  The 
examiner must specifically comment on the 
significance of a July 1986 STR that 
indicated left ear hearing loss for VA 
purposes and a February 1987 STR that 
indicated bilateral hearing loss for VA 
purposes.  The examiner must address any 
threshold shift that occurred during active 
duty or during Reserve service.  A complete 
rationale for all opinions must be provided.  
If the examiner cannot provide the above 
requested opinion without resort to 
speculation, it must be so stated, and a 
supporting rationale must be provided.

4.  Notify the Veteran that it is his 
responsibility to report for any scheduled 
examination and to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2010).  In the event that the Veteran 
does not report for any scheduled 
examination, documentation must be obtained 
which shows that notice scheduling the 
examination was sent to the last known 
address and whether any notice was returned 
as undeliverable.

5.  Review the examination report to ensure 
that it is in complete compliance with the 
directives of this remand.  If the report is 
deficient in any manner, the AMC must 
implement corrective procedures.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and 
any other development as may be indicated by 
any response received as a consequence of the 
actions taken in the paragraphs above, the 
claim must be readjudicated.  If the claim 
remains denied, a supplemental statement of 
the case must be provided to the Veteran and 
his representative.  After the Veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

